Name: Commission Regulation (EEC) No 1927/88 of 30 June 1988 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1988/89 milk year
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 No L 169/24 Official Journal of the European Communities 1 . 7 . 88 COMMISSION REGULATION (EEC) No 1927/88 of 30 June 1988 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1988/89 milk year 1822/77 (4), as last amended by Regulation (EEC) No 2284/87 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets for milk and milk products ('), as last amended by Regulation (EEC) No 1 894/87 (2), and in particular Article 6 thereof, Whereas the Council has not to date adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas the price factors determined by Commission Regulation (EEC) No 1915/88 (3) should accordingly be taken into account for the calculation in order to ensure that the import arrangements continue to operate in the sector concerned ; Whereas the general rate of the co-responsibility levy for the 1988/89 milk year remains fixed at 2 % of the target price for milk, for that milk year and the reduced rate applicable to the first 60 000 kilograms per producer per year in less-favoured areas is therefore, pursuant to Article 1 (3) of Regulation (EEC) No 1079/77, 1,5 % of the target price ; Whereas it is consequently necessary to adjust Articles 2 ( 1 ) and 5 (2) of Commission Regulation (EEC) No Article 1 Regulation (EEC) No 1822/77 is hereby amended as follows : 1 . In Article 2 ( 1 ), ' 1987/88' is replaced by ' 1988/89'. 2. In the first subparagraph of Article 5 (2), ' 1987/88' is replaced by '1988/89'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the , European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26. 5 . 1977, p. 6 . (2) OJ No L 182, 3 . 7. 1987, p. 32. (3) OJ No L 168, 1 . 7. 1988, p. 122. (4) OJ No L 203, 9 . 8 . 1977, p. 1 . 0 OJ No L 209, 31 . 7 . 1987, p. 21 .